Citation Nr: 1500028	
Decision Date: 01/02/15    Archive Date: 01/09/15

DOCKET NO.  13-08 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a transverse fracture on the base of the left fifth finger of the proximal phalanx, with arthritis, currently rated 10 percent.

2.  Entitlement to an increased rating for a residual scar on the anterolateral aspect of the left proximal thigh, currently rated 10 percent.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for arthritis of the knees.

6.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for arthritis of the hands.

7.  Entitlement to service connection for arthritis of the hands.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 1957.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In April 2011, the RO denied claims for increased ratings for left fifth finger fracture residuals and a left thigh scar, each rated 10 percent, and denied the Veteran's application to reopen a claim for entitlement to service connection for arthritis of both hands.  In September 2012, the RO denied the Veteran's application to reopen his claims for entitlement to service connection for bilateral knee disabilities.

In August 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  At the hearing, the Veteran submitted additional medical evidence with a waiver of initial Agency of Jurisdiction (AOJ) consideration.  He also waived initial AOJ consideration of all treatment records that had been associated with claims file subsequent to the AOJ's last consideration of the record.

In a March 2013 memorandum, the Veteran's representative indicated that the Veteran wanted to file a claim for entitlement to service connection for posttraumatic stress disorder (PTSD) but the claim does not appear to have yet been adjudicated.  The claim is therefore referred to the AOJ for appropriate action.

The issues of entitlement to service connection for arthritis of the knees and arthritis of the hands are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  At no time during the appeal period have left fifth finger fracture residuals included ankylosis, impairment that approximates amputation, limitation of motion of other digits, or significant interference with the overall function of the hand.

2.  At no time during the appeal period has the Veteran's single left thigh scar been both unstable and painful, deep or nonlinear, involved an area of at least 6 square inches, or caused other functional impairment.

3.  In a November 1995 decision, the Board denied entitlement to service connection for arthritis of the hands.

4.  Evidence received since the November 1995 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for arthritis of the hands, and raises a reasonable possibility of substantiating the claim.

5.  In a November 1995 decision, the Board denied entitlement to service connection for a right knee disability.

6.  Evidence received since the November 1995 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a right knee disability, and raises a reasonable possibility of substantiating the claim.

7.  In a May 2005 rating decision, the RO denied the Veteran's application to reopen his claim for entitlement to service connection for a left knee disability.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

8.  Evidence received since the May 2005 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a left knee disability and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for residuals of a transverse fracture on the base of the left fifth finger of the proximal phalanx, with arthritis, currently rated 10 percent, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5227-5010 (2014).

2.  The criteria for an increased rating for a residual scar on the anterolateral aspect of the left proximal thigh, currently rated 10 percent, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, DC 7804 (2014).

3.  The November 1995 Board decision that denied entitlement to service connection for arthritis of the hands is final.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 20.1100(a), 20.1104 (2014).

4.  Evidence received since the November 1995 Board decision is new and material and the criteria for reopening of the claim for entitlement to service connection for arthritis of the hands have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

5.  The November 1995  Board decision that denied entitlement to service connection for a right knee disability is final.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 20.1100(a), 20.1104 (2014).

6.  Evidence received since the November 1995 Board decision is new and material and the criteria for reopening of the claim for entitlement to service connection for a right knee disability have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

7.  The May 2005 decision that denied the application to reopen the claim for entitlement to service connection for a left knee disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).

8.  Evidence received since the May 2005 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for a left knee disability have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Clams Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As the Board is granting the applications to reopen, further discussion of the VCAA with regard to these matters is unnecessary.

As to the increased ratings claims, the VCAA requires that generic notice be given. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  Such notice consists of the type of evidence needed to substantiate the claim, that is, evidence demonstrating a worsening or increase in severity of the disability, and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Id.  The RO's October 2010 letter to the Veteran provided this information and therefore complied with the VCAA's notice requirements.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  The Veteran was also afforded VA examinations as to the severity of his left fifth finger disability and left thigh scar.

In his written statements, the Veteran contended that the aforementioned examinations were inadequate because they were not conducted by physicians.  The November 2010 and March 2011 VA examination reports do not indicate the specific titles of the health care professionals who conducted them.  The U.S. Court of Appeals for Veterans Claims (Court) has held, however, that non-physician VA health care provider may provide competent medical evidence as long as the examination and opinions themselves are not incomplete or otherwise insufficient.  See Cox v. Nicholson, 20 Vet. App. 563, 568-569 (2007).  Here, as shown by the discussion below, the VA examinations were adequate because they were based on consideration of the Veteran's prior medical history and described the disabilities in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  As the examinations were adequate, and there has been no specific challenge to the expertise of the examiners, as opposed to a general criticism of the title of the individuals conducting them, a remand for new VA examinations is not warranted.  See Schertz v. Shinseki, 26 Vet. App. 362, 369 (2013) (applying presumption of regularity to medical examiners' competence).

In addition, the Board notes that each examiner indicated that the claims file was not available for review.  A lack of claims file review does not necessarily render an examination inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("This Court, however, has not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance ");VAOPGCPREC 20-95 (July 14, 1995) (listing circumstances in which claims folder should be reviewed prior to VA examination, but declining to adopt a rule requiring such review in every case).  Here, each examiner discussed the Veteran's prior medical history based on his competent lay statements as to this history, and provided examination findings sufficient for the Board to evaluate the disabilities under the applicable diagnostic codes.  The lack of claims file review therefore did not render the examinations inadequate.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The increased ratings claims and applications to reopen are thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, the uniform 10 percent ratings are proper.

Left Fifth Finger

The STRs reflect that the Veteran fractured his left fifth or little finger in service. The Veteran's left fifth finger fracture residuals are rated 10 percent under 38 C.F.R. § 4.71a, DCs 5227-5010.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  DC 5227 is applicable to ankylosis of the ring finger and provides for only a noncompensable rating.  While the left fifth finger is not ankylosed, the RO rated under DC 5227 by analogy.  38 C.F.R. § 4.20. A Note to DC 5227 provides that consideration should also be given to whether evaluation as amputation is warranted and whether additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.   Higher ratings are warranted for ankylosis of multiple digits and of the thumb under DCs 5216 through 5224.

DC 5010 is applicable to traumatic arthritis, which is rated as degenerative arthritis under DC 5003.  DC 5003 provides that degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved, but that, where limitation of motion is noncompensable under the appropriate diagnostic codes, a 10 percent rating is warranted where the limitation of motion is objectively confirmed.  The Veteran is not entitled to a rating higher than 10 percent for his left fifth finger disability because the Veteran is receiving the maximum rating for limitation of motion of a single joint, and there is no evidence reflecting that evaluation as amputation is warranted or that there is limitation of motion of other digits or that there is significant interference with the overall function of the hand.

On the November 2010 VA examination, the Veteran complained of pain, stiffness, and difficulty doing yard work and dressing, but on examination was able to bring all fingers to the mid palm and appose to the thumb with no gap, although both of these actions were somewhat slow and painful with the fourth and fifth fingers.  In addition, on making a making a fist, the fourth finger overrode the fifth, and there was tenderness to palpation of the left fifth finger and strength and dexterity were mildly diminished for grasping pushing pulling twisting and probing.  There was no erythema warmth to touch or bony deformity.

Similarly, on the March 2011 VA examination, the Veteran complained of pain and decreased hand strength and dexterity.  He again indicated that the left fifth finger disability caused difficulty shaving and dressing himself.  On examination, there were no obvious anatomic defects and there was normal opposition between the thumb and all digits, with no gap between any of the fingers and the mid palm region.  There was some bony hypertrophy involving the PIP joint of the left fifth finger, and the Veteran was unable to fully extend to 0 degrees as he only had extension to 10 degrees with flexion to 85 degrees, but in all other PIP joints of the left hand the Veteran had full range of motion of 0 to 90 degrees.  There was also 0 to 90 degrees of motion in all MCP joints and 0 to 80 degrees in all DIP joints.  There was also normal strength and dexterity in the left hand.

In a July 2012 treatment note, the Veteran's private healthcare provider, Dr. G.B.N., noted repeated problems with pain in both hands, particularly the right, noted the in-service left finger fracture (as well as in-service right finger fractures), and concluded, "These injuries couple[d] with his Degenerative Back and Knees and Hips have rendered him unemployable."

During the Board hearing, the Veteran indicated that he dropped objects and had difficulty gripping them.  Hearing Transcript, at 3.  He also had pain, swelling, and stiffness, mostly of the fifth finger but sometimes of the entire hand.  Id. at 3.  The Veteran's wife also indicated that he had swelling of the finger that prevented the Veteran from wearing his wedding band, as well as pain and swelling of the other fingers.  Id. at 4.  

The above evidence reflects that the Veteran's left fifth finger disability causes symptoms such as pain, stiffness, and swelling, and impairs him in some activities of daily living.  The evidence does not, however, indicate that there has been significant limitation of motion of the left fifth finger or any of the other fingers, an inability to touch the finger to the palm, significant interference with the overall function of the hand, or impairment approximating amputation.  The Veteran and his wife did indicate that the left fourth finger disability interfered with the overall function of the hand, giving him difficulty with gripping and holding objects, and wearing his wedding band.  However, considering this evidence along with the examination findings showing an ability to bring the fingers to the mid-palm and thumb and the at or near range of motion findings, the Board finds that the left finger disability did not interfere with the overall function of the hand to a degree that would warrant an additional evaluation.

In addition, generally, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45.  In this case, the Veteran is receiving the maximum 10 percent rating under DCs 5227-5010, and higher ratings require ankylosis or evaluation as amputation.  If a veteran is receiving the maximum disability rating allowable for a particular disorder, the Board does not have to consider whether he is entitled to a higher disability rating because of functional loss under §§ 4.40 and 4.45.  Spencer
v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, in Johnston, the Court indicated that where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, the cited regulations are not for application.  See Johnston, 10 Vet. App. at 84-85 (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).  In addition, the Veteran did not indicate that the flare-ups he experienced caused his symptoms to be the equivalent of amputation or otherwise warranted an additional evaluation under the Note to DC 5227.  On the November 2010 VA examination, the Veteran described flare-ups that occurred each morning and were variable in severity and duration and would continue until his hand loosens up over the course of 2 or 3 hours.  On the March 2011 VA examination, he denied flare-ups.  Thus, to the extent that consideration of flare-ups is relevant in this case, there is no indication that they caused a degree of additional limitation that would warrant a higher or separate rating under any potentially applicable diagnostic code.

As the Veteran is receiving the maximum rating for limitation of motion of a single joint, and there is no evidence reflecting that there is ankylosis of multiple digits or the thumb, that evaluation as amputation is warranted, that there is limitation of motion of other digits, or that there is interference with the overall function of the hand to a degree that would warrant an additional evaluation, and there is no higher rating warranted under any other potentially applicable diagnostic code, an increased rating for left fifth finger disability, currently rated 10 percent, is not warranted.  As the preponderance of the evidence is against any higher or separate rating, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Left Thigh Scar

The Veteran's left thigh scar is rated pursuant to 38 C.F.R. § 4.118, DC 7804, applicable to unstable or painful scars.  Under DC 7804, a 10 percent rating is warranted for one or two such scars, a 20 percent rating is warranted for three or four such scars, and a 30 percent rating is warranted for five or more such scars. Note 1 to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note 3 provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under this DC, when applicable. 

Under DC 7801, scars not of the head, face, or neck, that are deep and nonlinear, warrant a 10 percent rating for area or areas exceeding 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm); 20 percent for area or areas exceeding 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.); 30 percent for area or areas exceeding 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.); and a 40 percent for area or areas of 144 square inches (929 sq. cm.) or greater. Note 1 provides that a deep scar is one associated with underlying soft tissue damage.

Under DC 7802, scars not of the head, face, or neck, that are superficial and nonlinear, warrant a rating of 10 percent for area or areas of 144 square inches (929 sq. cm.) or greater.  Note 1 provides that a superficial scar is one not associated with underlying soft tissue damage.

DC 7805 provides that any disabling effects not considered in a rating provided under DCs 7801-04 are to be evaluated under an appropriate diagnostic code.

The Veteran is not entitled to a rating higher than 10 percent because he has only a single scar, which is not both painful and unstable, is neither deep nor nonlinear, and has not caused other functional impairment.  On the November 2010 VA examination, there was a 4 cm x 0.5 cm slightly hyperpigmented scar described as being over the left hip.  It was nontender and nonadherent, smooth in texture with no instability or ulceration.  There was minimal elevation of approximately 2 mm, with no underlying tissue loss.  The examiner found that the scar did not cause inflammation, edema, keloid formation, induration, inflexibility, or limitation of motion or function.  During the Board hearing, the Veteran and his wife testified that the scar was painful and caused swelling.  Hearing Transcript, at 4, 12.  Thus, neither the medical nor the lay evidence reflects that the symptoms of the Veteran's left thigh scar more nearly approximated the criteria for any higher or separate rating under any of the potentially applicable diagnostic codes.  An increased rating for left thigh scar, currently rated 10 percent disabling, is therefore not warranted.  As the preponderance of the evidence is against any higher or separate rating, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.



Extraschedular

Consideration of referral for an extraschedular rating  requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the Veteran and his wife described symptoms of his left finger disability and scar that are not specifically contemplated by the applicable criteria.  For example, they described stiffness and swelling of the finger and swelling caused by the scar, and these symptoms are not listed in the applicable criteria.  Thus, the Board must consider whether there has been marked interference with employment or frequent hospitalization.  There is no evidence or argument that the disabilities have either separately or in combination caused frequent hospitalization.  In addition, Dr. G.B.N.'s July 2012 treatment note indicated that injuries to the fingers of both hands coupled with back, knee and hip disabilities had rendered him unemployable.  The March 2011 VA examiner, however, indicated that the Veteran was retired and "[h]is lack of current employment has nothing to do with the left hand condition."  The November 2010 VA examiner indicated only that the Veteran was retired.

The fact that the Veteran is retired does not mean that the left finger disability would not cause marked interference with employment.  However, the Board finds that the weight of the evidence indicates that the Veteran's left finger disability does not cause marked interference with employment because the March 2011 VA examiner specifically found that this was the case, while Dr. G.B.N. only indicated generally that a combination of all of the Veteran's disabilities caused unemployability but did not indicate the specific degree to which the left finger disability would interfere with employment.  The March 2011 VA examiner's opinion on this question is therefore of greater probative weight.  As the left finger disability does not cause marked interference with employment, and the combined effect of the only two service-connected disabilities, the left finger disability and the left thigh scar, have not caused marked interference with employment or frequent hospitalization, referral for consideration of an extraschedular rating for these disabilities is not warranted.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014) (indicating that consideration of the combined impact of service-connected disabilities is warranted because "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities"). 

Reopening

Generally, a claim that has been denied in a final unappealed RO rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  In addition, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period following an RO decision will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.   New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In November 1995, the Board denied claims for entitlement to service connection for arthritis of the hands and bilateral knee disabilities.  As reconsideration was neither sought nor granted, the decision became final.   One of the bases for the November 1995 denial was that "the most recent VA examination did not find evidence of arthritis in the veteran's hands."  The basis for the Board's denial of entitlement to service connection for bilateral knee disabilities was that there was no medical opinion linking the bilateral knee disabilities to service.

In May 2005, the RO denied the Veteran's application to reopen his claim for entitlement to service connection for a left knee disability because, although a January 2005 treatment note from Dr. G.B.N. indicated an association between the disability and service, the opinion was not probative because it did not contain a rationale and was based on an inaccurate factual premise.

The evidence received since the November 1995 Board decision includes the August 2012 VA examiner's indication on the knee and lower leg examination report that the Veteran also has arthritis of the hands and Dr. G.B.N.'s treatment notes suggesting that the Veteran has arthritis of the hands.  In addition, Dr. G.B.N. indicated in his September 2014 letter that the Veteran's current bilateral knee arthritis that is related to service, and he specifically cited the Veteran's competent lay statements as to in-service knee injuries, statements that are presumed credible for purposes of reopening.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  As this evidence relates to the bases for the prior denials and raises a reasonable possibility of substantiating the claims for entitlement to service connection for arthritis of the hands and right and left knee disabilities, reopening of these claims is warranted.



ORDER

Entitlement to an increased rating for residuals of a transverse fracture on the base of the left fifth finger of the proximal phalanx, with arthritis, currently rated 10 percent, is denied.

Entitlement to an increased rating for a residual scar on the anterolateral aspect of the left proximal thigh, currently rated 10 percent, is denied.

The application to reopen a claim for entitlement to service connection for a right knee disability is granted.

The application to reopen a claim for entitlement to service connection for a left knee disability is granted.

The application to reopen a claim for entitlement to service connection for arthritis of the hands is granted.


REMAND

As it is not clear whether the RO denied reopening of the claims for entitlement to service connection for bilateral knee disabilities, or granted reopening and denied the claims on the merits, a remand is warranted for the RO to address the underlying service connection claims on their merits in the first instance.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

In addition, the Veteran has been given a diagnosis of arthritis in the knees and claims it is due to knee injuries in service.  On the January 1957 service separation report of medical history, the Veteran indicated that he had a trick right knee secondary to trauma in basic training.  There are two medical opinions addressing the question of whether the Veteran's current bilateral knee arthritis is related to his service.  The August 2012 VA examiner wrote, "[T]he patient did have a left right knee complaint while in the military and now he has arthritis in both knees.  His left knee is actually worse than the right knee.  He also has arthritis in the hips and hands.  It is my opinion that the patient current knee condition is less likely as not related to the complaint of a trick knee while in active duty.  Instead it is more likely due to age related arthritic changes."  In contrast, Dr. G.B.N. wrote in his September 2014 letter that the Veteran injured his knees in basic training and in Korea, and this developed into the degenerative arthritis that he has today.

Each of these medical opinions is flawed.  Dr. G.B.N. did not address the fact that the Veteran specifically referred only to a right knee injury in the service separation report of medical history while, had both knees been injured, notation of the other knee would be expected.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded).  The August 2012 VA examiner's reference to a "left right knee complaint" in service is ambiguous, and he did not explain why he concluded that the Veteran's arthritis was more likely due to age than an in-service injury.  Consequently, the Board finds that a new VA examination and opinion on this question is warranted.

In addition, the Veteran has been diagnosed with arthritis of the hands and there is evidence that it may be associated with service or his service-connected left fifth finger fracture.  An opinion should be obtained on these issues as well. 38 C.F.R. § 3.159(c)(4).

Accordingly, the claims for entitlement to service connection for arthritis of the hands and knees are remanded for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding pertinent VA or other inpatient or outpatient treatment records.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to VA.  If the AOJ cannot locate any such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.

2.  Schedule the Veteran for a VA examination as to the etiology of his arthritis of the hands and knees.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first indicate whether the Veteran has arthritis of the hands that is separate and distinct from his left fifth finger arthritis.  If there is arthritis of the hands that is separate and distinct from the left fifth finger arthritis, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the arthritis of the hands is (a) related to service or (b) either caused or aggravated by the service-connected left fifth finger disability.

Separately, the examiner should indicate whether it is at least as likely as not that the Veteran's arthritis of the knees is related to service.  The examiner should specifically comment on the opinions of the August 2012 VA examiner and Dr. G.B.N., and address the notation on the separation report of medical history indicating a trick right knee secondary to trauma in basic training.
A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.  

3.  After the above development has been completed, readjudicate the claims for entitlement to service connection for arthritis of the hands and knees.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. ISHIZAWAR
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


